
	

115 S3360 IS: Broadband Internet for Small Ports Act
U.S. Senate
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3360
		IN THE SENATE OF THE UNITED STATES
		
			August 21, 2018
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to improve access to broadband telecommunications
			 services in rural areas, including by encouraging the provision of
			 broadband loans and grants to increase broadband service in emerging
			 harbor projects, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Broadband Internet for Small Ports Act. 2.Access to broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended—
 (1)in subsection (a), by striking loans and and inserting grants, loans, and; (2)in subsection (c)—
 (A)in the subsection heading, by striking Loans and and inserting Grants, loans, and; (B)in paragraph (1), by inserting make grants and after Secretary shall;
 (C)by striking paragraph (2) and inserting the following:  (2)Priority (A)In generalIn making grants, loans, or loan guarantees under paragraph (1), the Secretary shall—
 (i)give the highest priority to applications for projects to provide broadband service to unserved rural communities that do not have any residential broadband service;
 (ii)give priority to applications for projects to provide the maximum level of broadband service to the greatest proportion of rural households in the proposed service area identified in the application;
 (iii)give priority to applications for projects to provide rapid and expanded deployment of fixed and mobile broadband on cropland and ranchland within a service territory for use in various applications of precision agriculture;
 (iv)provide equal consideration to all eligible entities, including those that have not previously received grants, loans, or loan guarantees under paragraph (1); and
 (v)with respect to 2 or more applications that are given the same priority under clause (i), give priority to an application that requests less grant funding than loan funding.
 (B)OtherAfter giving priority to the applications described in clauses (i) and (ii) of subparagraph (A), the Secretary shall then give priority to applications—
 (i)for projects to provide broadband service to rural communities— (I)with a population of less than 10,000 permanent residents;
 (II)that are experiencing outmigration and have adopted a strategic community investment plan under section 379H(d) that includes considerations for improving and expanding broadband service;
 (III)with a high percentage of low income families or persons (as defined in section 501(b) of the Housing Act of 1949 (42 U.S.C. 1471(b))); or
 (IV)that are isolated from other significant population centers; and (ii)that were developed with the participation of, and will receive a substantial portion of the funding for the project from, 1 or more stakeholders, including—
 (I)State, local, and tribal governments; (II)nonprofit institutions;
 (III)community anchor institutions, such as— (aa)public libraries;
 (bb)elementary schools and secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (cc)institutions of higher education; and (dd)health care facilities;
 (IV)private entities; and (V)philanthropic organizations.
 (C)Emerging harbor projects priorityIn addition to the priority given under subparagraph (B), the Secretary shall give equal priority to an application for a project that would increase the availability of broadband service in an emerging harbor project (as defined in section 210(f) of the Water Resources Development Act of 1986 (33 U.S.C. 2238(f))), without regard to whether the application is from an emerging harbor project.
							(D)Identification of unserved communities
 (i)In generalIn the case of an application given the highest priority under subparagraph (A)(i), the Secretary shall confirm that each unserved rural community identified in the application is eligible for funding by—
 (I)conferring with and obtaining data from the Chair of the Federal Communications Commission and the Administrator of the National Telecommunications and Information Administration with respect to the service level in the service area proposed in the application;
 (II)reviewing any other source that is relevant to service data validation, as determined by the Secretary; and
 (III)performing site-specific testing to verify the unavailability of any residential broadband service in the unserved rural community.
 (ii)AdjustmentsNot less often than once every 2 years, the Secretary shall review, and may adjust through notice published in the Federal Register, the unserved communities identified under clause (i).; and
 (D)by adding at the end the following:  (3)Grant amounts (A)Definition of development costsIn this paragraph, the term development costs means costs of—
 (i)construction, including labor and materials; (ii)project applications; and
 (iii)other development activities, as determined by the Secretary. (B)EligibilityTo be eligible for a grant under this section, the project that is the subject of the grant shall be carried out in a rural area.
 (C)MaximumExcept as provided in subparagraph (D), the amount of any grant made under this section shall not exceed 50 percent of the development costs of the project for which the grant is provided.
 (D)Secretarial authority to adjustThe Secretary may make grants of up to 75 percent of the development costs of the project for which the grant is provided to an eligible entity if the Secretary determines that the project serves—
 (i)an area of rural households described in paragraph (2)(A)(ii); and (ii)a rural community described in any of subclauses (I) through (IV) of paragraph (2)(B)(i).; 
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking loan or and inserting grant, loan, or;
 (II)in clause (ii), by striking a loan application and inserting an application; and (III)in clause (iii)—
 (aa)by striking service and inserting infrastructure; (bb)by striking loan the first place it appears;
 (cc)by striking 3 and inserting 5; and (dd)by striking proceeds from the loan made or guaranteed under this section are and inserting assistance under this section is; and
 (ii)by adding at the end the following:  (C)Relation to universal service high-cost supportThe Secretary shall coordinate with the Federal Communications Commission to ensure that any grants, loans, or loan guarantees made under this section complement and do not conflict with universal service high-cost support (as defined in section 54.5 of title 47, Code of Federal Regulations, or any successor regulation) provided by the Commission.;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i)— (aa)by striking the proceeds of a loan made or guaranteed and inserting assistance; and
 (bb)by striking for the loan or loan guarantee and inserting of the eligible entity; (II)in clause (i)—
 (aa)by striking 15 and inserting 90; and (bb)by striking level of broadband service and inserting level of fixed broadband service, whether terrestrial or wireless,; and
 (III)in clause (ii), by striking 3 and inserting 2; (ii)in subparagraph (C), by striking clause (ii) and inserting the following:
						
 (ii)ExceptionsClause (i) shall not apply if the applicant is eligible for funding under another title of this Act.;
 (C)in paragraph (3), in subparagraph (A), by striking loan or and inserting grant, loan, or; (D)in paragraph (4), by striking loan or and inserting grant, loan, or;
 (E)in paragraph (5)(A), in the matter preceding clause (i), by striking loan or and inserting grant, loan, or; (F)in paragraph (6), by striking loan or and inserting grant, loan, or;
 (G)by redesignating paragraph (7) as subparagraph (B) and indenting appropriately; (H)by inserting after paragraph (6) the following:
					
						(7)Application process
 (A)In generalThe Secretary shall provide to an applicant of a grant, loan, or loan guarantee under this section feedback and decisions on funding in a timely manner.;
 (I)in paragraph (7)(B) (as so redesignated), by striking may seek a determination of area eligibility prior to preparing a loan application under this section. and inserting the following: “may, before preparing an application under this section—
					
 (i)seek a determination of area eligibility; and (ii)submit to the Secretary a proposal for a project, on which the Secretary shall provide feedback regarding how the proposal could be changed to improve the likelihood that the Secretary would approve the application.; 
 (J)in paragraph (10)(A), by striking 15 and inserting 30; and (K)by adding at the end the following:
					
						(11)Technical assistance and training
 (A)In generalThe Secretary may provide eligible entities described in paragraph (1) that are applying for a grant, loan, or loan guarantee for a project described in subsection (c)(2)(A)(i) technical assistance and training—
 (i)to prepare reports and surveys necessary to request grants, loans, and loan guarantees under this section for broadband deployment;
 (ii)to improve management, including financial management, relating to the proposed broadband deployment;
 (iii)to prepare applications for grants, loans, and loan guarantees under this section; or (iv)to assist with other areas of need identified by the Secretary.
 (B)FundingNot less than 3 percent and not more than 5 percent of amounts appropriated to carry out this section for a fiscal year shall be used for technical assistance and training under this paragraph.;
 (4)in subsection (e)(1)— (A)in subparagraph (A), by striking 4-Mbps and inserting 25-Mbps; and
 (B)in subparagraph (B), by striking 1-Mbps and inserting 3-Mbps; (5)in subsection (f), by striking make a loan or loan guarantee and inserting provide assistance;
 (6)in subsection (j)— (A)in the matter preceding paragraph (1), by striking loan and loan guarantee;
 (B)in paragraph (1), by inserting grants and after number of; (C)in paragraph (2)—
 (i)in subparagraph (A), by striking loan; and (ii)in subparagraph (B), by striking loans and and inserting grants, loans, and; and
 (D)in paragraph (3), by striking loan; (7)by redesignating subsections (k) and (l) as subsections (m) and (n), respectively;
 (8)by inserting after subsection (j) the following:  (k)Broadband buildout dataAs a condition of receiving a grant, loan, or loan guarantee under this section, a recipient of assistance shall provide to the Secretary complete, reliable, and precise geolocation information that indicates the location of new broadband service that is being provided or upgraded within the service territory supported by the grant, loan, or loan guarantee not later than 30 days after the earlier of—
 (1)the date of completion of any project milestone established by the Secretary; or (2)the date of completion of the project.
 (l)Environmental reviewsThe Secretary may obligate, but not disperse, funds under this Act before the completion of otherwise required environmental, historical, or other types of reviews if the Secretary determines that a subsequent site-specific review shall be adequate and easily accomplished for the location of towers, poles, or other broadband facilities in the service area of the borrower without compromising the project or the required reviews.;
 (9)in subsection (m) (as so redesignated)— (A)in paragraph (1)—
 (i)by striking $25,000,000 and inserting $150,000,000; and (ii)by striking 2008 through 2018 and inserting 2019 through 2023; and
 (B)in paragraph (2)(A)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (iii)set aside at least 1 percent to be used for— (I)conducting oversight under this section; and
 (II)implementing accountability measures and related activities authorized under this section.; and (10)in subsection (n) (as so redesignated)—
 (A)by striking loan or and inserting grant, loan, or; and (B)by striking 2018 and inserting 2023.
				
